                                                                                       1   ILG Legal Office, P.C.
                                                                                           Stephen Noel Ilg (SBN 275599)
                                                                                       2   George L. Lin (SBN 287873)
                                                                                       3   1001 Bayhill Drive, 2nd Floor
                                                                                           San Bruno, CA 94066
                                                                                       4   Tel: (415)580-2574
                                                                                           Fax: (415)735-3454
                                                                                       5   Email: silg@ilglegal.com
                                                                                       6   Email: glin@ilglegal.com

                                                                                       7
                                                                                           Attorneys for Plaintiff Patricia Lickley
                                                                                       8
                         555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                       9
                            1001 Bayhill Drive, Second Floor, San Bruno 94066




                                                                                                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                  Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      10
ILG Legal Office, P.C.




                                                                                      11
                                                                                             PATI LICKLEY, an individual, on behalf
                                                                                      12                                                    Case No. 2:19-cv-00557-JAM-EFB
                                                                                             of herself,
                                                                                      13
                                                                                                                    Plaintiff,
                                                                                                                                            ORDER TO REMAND TO STATE
                                                                                      14                    vs.
                                                                                                                                            COURT
                                                                                      15     BAY AREA ORTHOPEDIC SURGERY
                                                                                                                                            Complaint Filed: Feb 22, 2019
                                                                                             AND SPORTS MEDICINE, a California
                                                                                      16                                                    Removed: March 29 2019
                                                                                             partnership, TEODORO P. NISSEN, an
                                                                                      17     individual, and DOES 1 through 100,
                                                                                             inclusive,
                                                                                      18
                                                                                      19                    Defendants.

                                                                                      20                                         ORDER TO REMAND

                                                                                      21          Pursuant to 28 U.S.C. §1447(c), and based on the stipulation and for good cause shown,

                                                                                      22   this action is hereby REMANDED to the Superior Court for the State of California, County of

                                                                                      23   Solano.

                                                                                      24
                                                                                      25          IT IS SO ORDERED.
                                                                                      26
                                                                                      27   Dated: 5/3/2019                                    /s/ John A. Mendez____________
                                                                                                                                              HON. JOHN A. MENDEZ
                                                                                      28                                                      U.S. DISTRICT COURT JUDGE

                                                                                                          Lickley v. Bay Area Orthopedic Surgery and Sports Medicine, et al
                                                                                                                                  [Proposed] Order
